EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Platform Specialty Products Corporation (the “Company”) for the year ended December31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Daniel H. Leever, Chief Executive Officer and Vice Chairman of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Daniel H. Leever Daniel H. Leever Chief Executive Officer and Vice Chairman March 30, 2015 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. In connection with the Annual Report on Form 10-K of Platform Specialty Products Corporation (the “Company”) for the year ended December31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Frank J. Monteiro, Senior Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Frank J. Monteiro Frank J. Monteiro Senior Vice President and Chief Financial Officer March 30, 2015 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
